J-S44028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHARLESTAE TAGGART,

                            Appellant                 No. 591 EDA 2016


           Appeal from the Judgment of Sentence January 19, 2016
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0003001-2014


BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED SEPTEMBER 29, 2017

       Appellant, Charlestae Taggart, appeals pro se1 from the January 19,

2016 judgment of sentence entered in the Court of Common Pleas of

Chester County following Appellant’s conviction by a jury on November 12,

2015, of one count each of Persons Not to Possess Firearm, Receiving Stolen

Property (“RSP”), Possession of Cocaine, Possession of Heroin, Possession of

Drug Paraphernalia, and Resisting Arrest.2 We affirm.

       The trial court summarized the facts of the crime as follows:


____________________________________________


1
    Appellant was represented by counsel at trial.

2
  18 Pa.C.S. § 6105(a)(1), 18 Pa.C.S. § 3925(a), 35 P.S. § 780-113(a)(16),
35 P.S. § 780-113(A)(16), 35 P.S. § 780-113(A)(32), and 18 Pa.C.S.
§ 5104, respectively.
J-S44028-17


     [O]n August 16, 2014, police executed a search warrant at 35
     Foundry Street, Coatesville, Chester County. During the search
     of the residence, the officers located [Appellant] sleeping, naked,
     and in bed with a female friend. As a safety precaution, the
     officers attempted to place [Appellant] in custody during the
     search. [Appellant] resisted the officers’ attempt to place him in
     custody by repeatedly failing to comply with the officers’ verbal
     commands and not allowing them to restrain him. Ultimately, it
     took three officers and the repeated use of a taser to subdue
     [Appellant] so that he could be placed in custody.

           After [Appellant] was placed in custody and the residence
     was secured, the officers conducted the search. During the
     search, the officers recovered four hundred fourteen (414) bags
     of heroin, weighing 10.95 grams, five (5) bags of cocaine,
     weighing 12.61 grams, a fully loaded and stolen Ruger []9
     millimeter handgun with an extended magazine, two different
     types of ammunition, cutting agents, scales, and hundreds of
     baggies commonly used to package cocaine and heroin.

Trial Court Supplemental Opinion, 1/30/17, at 2–3 (footnote omitted).

     Appellant was arrested and charged in relation to the above events in

August of 2014.      Trial counsel filed a motion to suppress evidence on

February 24, 2015.    On March 18, 2015, the trial court entered an order

dismissing the motion as moot, noting that the motion was withdrawn on the

record. Order, 3/18/15. Trial counsel filed an amended motion to suppress

evidence on May 7, 2015, asserting that the search “warrant was not

properly authorized by the issuing authority.” Defendant’s Amended Motion

to Suppress Evidence, 5/7/15, at ¶ 8(a). Specifically, the amended motion

asserted that the date of the search was August 15, 2014, and one of the

dates on the warrant was January 15, 2014. Id. at ¶ 8(b). The trial court

held a hearing on the motion on June 17, 2015, and denied the suppression


                                    -2-
J-S44028-17


motion on July 10, 2015. Order, 7/10/15. The trial court determined that

the improper date on the warrant in one of three places was “inadvertent

judicial error.” Id. at 2.

      On August 7, 2015, Appellant, pro se, despite being represented by

counsel, filed a purported motion for reconsideration of the order denying

the motion to suppress. In that motion, Appellant contended, inter alia, that

there were additional, multiple errors on the search warrant that rendered it

invalid. At a subsequent hearing on August 21, 2015, the trial court denied

the motion for reconsideration.    N.T., 8/21/15, at 4.   The court reiterated

that it credited the testimony of the affiant that the warrant “was signed all

at one time by the judge, all the signatures were affixed at . . . one time,

that’s going to hold true on one, two, or three errors in the date.” Id. The

trial court addressed the other purported defects alleged and explained that

its rationale advanced in denying the prior, amended, counseled suppression

motion was equally relevant to the minor defects Appellant identified in his

pro se supplemental motion.       Id. at 3–4.   Neither counsel nor Appellant

assailed the warrant on other grounds at the August 21, 2015 hearing.

      Also at that hearing, Appellant indicated his desire to discharge

defense counsel and declined the trial court’s offer to appoint a public

defender. N.T., 8/21/15, at 2–3, 6. Defense counsel advised the court that

he and Appellant “have had an irreconcilable break down in our attorney-

client relationship.” Id. at 2. Appellant told the court he was “in the process


                                     -3-
J-S44028-17


of looking for an attorney.”     Id. at 3.    The trial court acquiesced in

Appellant’s request to discharge defense counsel and granted Appellant a

continuance to obtain new counsel. Id. at 5–6.

      At a hearing on Monday, October 5, 2015, Appellant testified that he

still had not obtained new counsel and claimed to have an appointment with

private, potential counsel “on Thursday.”    N.T., 10/5/15, at 2–4, 7.   Once

again, Appellant declined the trial court’s offer of a public defender. Id. at

2. Despite the trial court’s annoyance that Appellant had continued the case

six times, on January 26, 2015, February 24, 2015, April 10, 2015, May 22,

2015, July 13, 2015, and August 21, 2015, it continued the case once more

and set it for trial on November 9, 2015. Id. at 4, 7.

      Appellant obtained new counsel. A jury was chosen on November 9,

2015, and the case proceeded on November 10 and 12, 2015.                  On

November 12, 2015, the jury convicted Appellant as noted above. The trial

court deferred sentencing pending preparation of a presentence investigation

report. On December 16, 2015, Appellant filed a motion for a mistrial and

new trial and a motion for judgment of acquittal.

      At the sentencing hearing on January 19, 2016, the trial court noted

that at the time of commission of these offenses, Appellant was under the

supervision of the state parole board for convictions of kidnapping and

simple assault in 2006. Counsel for Appellant asked the court to consider

the motions filed on December 16, 2015, “in lieu of a formal sentencing


                                    -4-
J-S44028-17


motion.”    N.T., 1/19/16, at 14.        The trial court sentenced Appellant to an

aggregate term of imprisonment of eight and one-half to eighteen years.

The trial court denied Appellant’s post-trial motions that same day.3

       The trial court summarized the ensuing relevant procedural history as

follows:

              On February 17, 2016, [defense counsel] filed a timely
       Notice of Appeal on behalf of [Appellant]7 in response to which[]
       the [c]ourt ordered defense counsel to file a Statement. (See
       Order, 2/18/16). On March 10, 2016, [defense counsel] filed a
       Motion for an Enlargement of Time to File a [Pa.R.A.P.] 1925
       Statement, which the [c]ourt granted on March 14, 2016. On
       April 28, 2016, counsel filed a timely Statement. On May 16,
       2016, this [c]ourt issued its Pa.R.A.P. 1925(a) Opinion.
       Subsequent to the filing of that Opinion and unbeknownst to the
       [c]ourt, [Appellant] directly petitioned the Superior Court for
       self-representation.

              7
               That appeal was docketed at Commonwealth vs.
              Charlestae Taggart, 591 EDA 2016.[4]

              By order dated July 19, 2016, the Superior Court directed
       this [c]ourt to conduct an on-the-record Grazier hearing8 to
       determine whether [Appellant’s] waiver of appellate counsel was
       knowing, intelligent and voluntary. On September 9, 2016, a
       Grazier hearing was held and it was determined that
       [Appellant’s] waiver of counsel on appeal was knowing,
       intelligent and voluntary. (See Order, 9/28/16).

              8
                Pursuant to Commonwealth v. Grazier, 713 A.2d 81
              (Pa. 1998).
____________________________________________


3
  The trial court stated that Appellant “requested a mistrial for prosecutorial
misconduct and a judgment of acquittal based on the weight and sufficiency
of the evidence presented at trial.” Trial Court Supplemental Opinion,
1/30/17, at 2 n.6.

4
    That appeal is the present appeal.



                                           -5-
J-S44028-17


             On November 4, 2016, the Superior Court ordered this
       [c]ourt to provide [Appellant] with all necessary and relevant
       documents for a complete and judicious assessment of the
       issues raised on appeal.9 By way of that same order, the
       Superior Court permitted [Appellant] to file and serve upon the
       undersigned a new pro se [Pa.R.A.P. 1925(b)] Statement. On
       December 19, 2016, [Appellant] filed a timely Statement.

              9
                 By Order dated December 5, 2016, the Chester
              County Clerk of Court certified that it had forwarded
              to [Appellant] all documents that the [c]ourt deems
              relevant and necessary for a judicious assessment of
              this appeal.

Trial Court Supplemental Opinion, 1/30/17, at 2.

       Appellant raises the following issues on appeal:5

          1. [Were Appellant’s] Constitutional rights violated where the
             court held a search warrant [to be] valid that contain[ed]
             eleven (11) defects . . .?

          2. Whether the trial court committed, structural error when it
             converted jury trial to bench trial by excusing jury and
             rendering a verdict of guilt, on the offense of Person Not to
             Possess 6105(a), denying [Appellant] his Constitutional
             right to trial by jury[?]

          3. Was there sufficient evidence submitted at trial to sustain
             the conviction of[] Person Not to Possess a Firearm[?]

          4. Was there sufficient evidence submitted at trial to sustain
             a conviction of[] Receiving Stolen Property[?]

          5. Whether the misconduct by the prosecution[’]s deliberate
             and intentional misrepresentation of forensic “DNA”
             evidence denied [Appellant] the right to a fair trial[?]

____________________________________________


5
   While Appellant’s appellate brief exceeds the thirty-page limit established
in Pa.R.A.P. 2135(a)(1) by nineteen pages, we entered an order on May 22,
2017, granting Appellant’s petition to file an extended brief.



                                           -6-
J-S44028-17


         6. Whether the trial court erred in denying [Appellant’s]
            request for mistrial, or request for a curative instruction be
            read to jury on the prosecution[’]s misrepresentation of
            DNA evidence[?]

Appellant’s Brief at 5–6 (minor alterations imposed to increase readability).

      Appellant first asserts that the trial court erred in failing to suppress

evidence because the search warrant in this case contained defects that

rendered the warrant invalid.     Appellant’s Brief at 11.    The standard of

review an appellate court applies when considering an order denying a

suppression motion is well established.

      In evaluating a suppression ruling, we consider the evidence of
      the Commonwealth, as the prevailing party below, and any
      evidence of the defendant that is uncontradicted when examined
      in the context of the record. Commonwealth v. Sanders, 42
      A.3d 325, 330 (Pa. Super. 2012). This Court is bound by the
      factual findings of the suppression court where the record
      supports those findings and may only reverse when the legal
      conclusions drawn from those facts are in error. Id.

Commonwealth v. Haynes, 116 A.3d 640, 644 (Pa. Super. 2015).

Additionally, we may consider only evidence presented at the suppression

hearing. In re L.J., 79 A.3d 1073, 1085–1087 (Pa. 2013).

      As noted previously, the initial counseled motion to suppress evidence

filed on February 24, 2015, was withdrawn by counsel and dismissed on

March 18, 2015, as moot. An amended, counseled motion to suppress was

filed on May 7, 2015, asserting that the search warrant was not properly

authorized because the date of the search was August 15, 2014, and one of

the dates on the warrant was January 15, 2014. At a suppression hearing


                                     -7-
J-S44028-17


on June 17, 2015, Detective Shannon Miller of the Coatsville City Police

Department testified that she was a narcotics investigator in August of 2014

when she began an investigation of Appellant. N.T. (Suppression), 6/17/15,

at 4–5.   On August 15, 2014, a Friday evening, Detective Miller sought a

search warrant for Appellant’s residence.    She met with a common pleas

judge at his residence, swore to the application, and observed as the judge

signed and dated the cover page in two places with the correct date,

August 15, 2014, and signed the last page indicating an incorrect date of

“1/15/14.” Id. at 2, 8. Detective Miller testified that she did not realize at

the time that Judge Griffith signed an incorrect date. Id. at 11. She also

explained that the investigation into Appellant did not begin prior to August

of 2014. Id.

      In denying the counseled motion to suppress, the trial court concluded

that the erroneous date in one place on the warrant was “inadvertent judicial

error.” Order, 7/10/15, at 2. The trial court stated:

      After crediting the testimony of Detective Shannon Miller of the
      Coatesville City Police Department, we find [Appellant’s]
      suppression argument is without merit.            We note that
      Commonwealth v. Chinea, 371 A.2d 944 (Pa. Super. 1977);
      Commonwealth v. Swint, 389 A.2d 654 (Pa. Super. 1978) and
      Commonwealth v. Conner, 305 A.2d 341 (Pa. Super. 1978)
      are controlling in this action and we are bound by the doctrine of
      stare decisis. Consequently, the search warrant in our case is
      not facially invalid because of the inadvertent judicial error
      contained therein.

      The appellate courts have distinguished situations involving
      warrants with minor typographical errors from those where
      errors or omissions have threatened fourth amendment

                                    -8-
J-S44028-17


     protections. In Chinea, the issuing magistrate omitted the
     month and inadvertently entered the year twice in dating the
     warrant, so that it read “this 18th day of 1975, 1975. . . .” 371
     A.2d at 945. It was held that the omission of the month from
     the date of issuance of the warrant did not deprive either the
     suppression court or the Superior Court of the requisite
     information to determine that the warrant was properly issued
     and executed. . . .” Id. at 946. . . .

     The misdating by the issuing authority in this case, like the error
     in Chinea, supra, does not leave this court unable to review the
     propriety of the issuance and execution of the warrant. The
     Commonwealth presented credible [testimony] from the affiant,
     Detective Shannon Miller. Detective Miller testified that she
     appeared at the residence of the issuing authority in the early
     evening hours of August 15, 2014 and witnessed the issuing
     authority affix all three of his signatures.     Specifically, the
     detective testified that she presented both the Application for
     Search Warrant and the accompanying Affidavit of Probable
     Cause to the issuing authority and observed him read the
     documents, as well as affix his signature and the date in
     locations on the application’s face sheet and the last page of the
     probable cause affidavit. Although the issuing authority dated
     the Affidavit of Probable Cause “January 15, 2014[,]” it was still
     properly executed on August 16, 2014.

     It should be further noted that the error in dating the affidavit
     the month of January was earlier in the signing sequence by the
     Judge. The error date of January 15, 2014, reflects the month
     that the issuing authority’s commission expires (January) along
     with the day (15) and year (2014) that the issuing authority
     signed the affidavit. Because we find that the facts at hand are
     analogous to those contained in Chinea and Swint[,] we decline
     to adopt [Appellant’s] hyper technical reading of the Rules of
     Criminal Procedure.     Accordingly, the evidence against the
     [Appellant] is not suppressed for the inadvertent judicial error.

Order, 7/10/15, at 2 n.3

     In Appellant’s pro se motion for reconsideration of the trial court’s

denial of the motion to suppress, Appellant asserted additional errors. For

example, he claimed the warrant did not have “any seals,” he “believe[d]

                                    -9-
J-S44028-17


that the judge forgot to sign so someone else signed it,” and the warrant

was “not filed with the ‘Clerk of Courts’.”      Motion for Reconsideration,

8/7/15, at unnumbered 1. He further asserted that Detective Miller “made

false claims in applying for a warrant and search.”         Id.   In addition,

Appellant assailed the trial court’s reliance on Chinea because that case

involved a single error in the warrant, and his case involved multiple

warrants.

      In disposing of the reconsideration motion, the trial court stated the

following:

                  THE COURT:       [Y]our motion is essentially that
      there are some additional defects on dates on the warrant. I’ve
      already credited the testimony of the officer.

                  [APPELLANT]:      Mm-hmm.

                   THE COURT:        So if there is some additional date,
      like, for example, they didn’t change the form from 19-whatever
      to 2000-whatever. The officer already testified that she was
      there when the Judge signed it and she signed it all at one time.
      My same rationale would apply to that as well.

                   You said it’s not filed with the Clerk of Courts. I’m
      looking at it. It’s filed with the Clerk of Courts.

                  [THE COMMONWEALTH]:       Your     Honor,    the
      discrepancy was, I was provided a copy in discovery that was
      not the docketed copy.

                  I provided [defense counsel] the docketed copy with
      the time stamp and the miscellaneous docket number on it
      recently in discovery due to the fact that [Appellant] put that in
      his motion.

                 THE COURT:       You’re saying it’s not sealed -- it’s
      sealed. Just the copy you have doesn’t have the seal on it. And

                                    - 10 -
J-S44028-17


      the discrepancies and the dates -- although I must admit, it’s
      sloppy as heck. But if I credit the testimony of the officer that it
      was signed all at one time by the judge, all the signatures were
      affixed at with one time, that’s going to hold true on one, two or
      three errors in the date.

                  [APPELLANT]:      Mm-hmm.

                 THE COURT:       So with respect to your motion
      for reconsideration, it’s denied.

N.T., 8/21/15, at 3–4 (emphasis added).

      At the time Appellant filed the pro se motion for reconsideration,

August 7, 2015, he was represented by counsel. Counsel did not withdraw

until August 21, 2015.      Hybrid representation is not permitted.          See

Commonwealth v. Jette, 23 A.3d 1032, 1036 (Pa. 2011) (concluding that

a petitioner’s pro se motion for remand when that petitioner is represented

by counsel is impermissible as hybrid representation). Furthermore, pro se

motions have no legal effect and are legal nullities.     Commonwealth v.

Nischan, 928 A.2d 349, 355 (Pa. Super. 2007); compare Commonwealth

v. Williams, 151 A.3d 621 (Pa. Super. 2016) (distinguishing pro se notices

of appeal from other filings that require counsel to provide legal knowledge

and strategy where the defendant is represented by counsel). Thus, at first

glance, Appellant’s pro se motion did not preserve his additional challenge to

the search warrant.

      The record contains an order dated August 17, 2015, and filed

August 19, 2015, indicating that the trial court referred the pro se motion to

counsel and ordered counsel to obtain a hearing date if counsel wished to

                                     - 11 -
J-S44028-17


proceed on the motion. Order, 8/19/15. Because counsel did not do so, the

trial court maintains in its supplemental Pa.R.A.P. 1925(a) opinion that

counsel abandoned the motion, there is no final order disposing of it, and

therefore, any issue raised therein is waived or abandoned. Supplemental

Pa.R.A.P. 1925(a) Opinion, 12/29/16, at 5.

        The trial court is partially correct. The motion was referred to counsel

and the trial court addressed it at the subsequent hearing on August 21,

2015.    Because the withdrawal of counsel was contemporaneous with the

trial court’s disposition of Appellant’s pro se motion, and because the trial

court, on the record, denied the motion, we will not find waiver. The issue

was preserved in Appellant’s supplemental Pa.R.A.P. 1925(b) statement.

However, the issue has no merit.

        In disposing of this issue, we rely on the trial court’s reasoning,

reproduced supra, see N.T., 8/21/15, at 3–4, and our recent explanation in

Commonwealth v. Leed, 142 A.3d 20 (Pa. Super. 2016), appeal granted,

164 A.3d 476 (Pa. 2016), as follows:

        [T]here is ample case law holding that a warrant may be upheld
        notwithstanding (1) a magisterial district judge’s typographical
        errors, see Commonwealth v. Swint, 256 Pa. Super. 169, 389
        A.2d 654, 656–57 (1978) (discussing error in the magisterial
        district judge’s dating of the issuance of the warrant);
        Commonwealth v. Chinea, 246 Pa. Super. 494, 371 A.2d 944,
        945–46 (1977) (same), (2) incorrect addresses of the places to
        be searched, see Commonwealth v. Washington, 858 A.2d
        1255, 1257–58 (Pa. Super. 2004) (discussing error in the
        affiant's notation of the address of the premises to be searched);
        Commonwealth v. Belenky, 777 A.2d 483, 487 (Pa. Super.
        001) (same), or (3) omissions regarding the timeframe of the

                                      - 12 -
J-S44028-17


      alleged criminal activity. See Commonwealth v. Baker, 513
      Pa. 23, 518 A.2d 802, 804 (1986) (discussing omissions
      regarding when an informant observed criminal activity);
      Commonwealth v. Murphy, 916 A.2d 679, 685–86 (Pa. Super.
      2007) (same); Commonwealth v. Haggerty, 564 A.2d 1269,
      1271 (Pa. Super. 1989) (same); accord Commonwealth v.
      Ruey, 586 Pa. 230, 892 A.2d 802, 811, 815 (2006) (applying
      “common-sense distinction between the absence of probable
      cause and the mere lack of a full and complete articulation of the
      same” to hold affiant’s omissions of references regarding the
      credibility and reliability of EMS personnel and hospital at which
      the defendant was admitted did not negate the magisterial
      district judge’s probable cause determination).

Id. at 26.

      Appellant’s additional claims now asserted on appeal, that the

supporting affidavit of probable cause failed to set forth sufficient facts to

establish the reliability of the informant and that there was an absence of

evidence of probable cause supporting the warrant, however, were

abandoned by counsel and Appellant at the August 21, 2015 hearing.

The claims were not asserted or accordingly, addressed.      Therefore, those

issues are waived. Pa.R.A.P. 302(a) (“Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal.”).

      In his second issue on appeal, Appellant maintains the trial court sua

sponte “converted jury trial to bench trial” and rendered a verdict of guilty

for the offense of Person Not to Possess a Firearm, 18 Pa.C.S. § 6105(a),

thereby denying Appellant his right to a trial by a jury. Appellant’s Brief at

20. This issue is based upon Appellant’s stipulation that his previous felony

conviction for kidnapping with intent to inflict bodily injury is an enumerated


                                    - 13 -
J-S44028-17


conviction under the Uniform Firearms Act, 18 Pa.C.S. § 6105.                The

stipulation was as follows:

                   [THE COMMONWEALTH]:          Before the jury comes
      out, first, by matter of housekeeping, since the jury is not here
      I’d like to move in a stipulation, Commonwealth-55, with regards
      to [Appellant’s] prior conviction.

                  The stipulation reads as follows: That on August 20th
      of 2007 the defendant, Charlestae Taggart, tendered a guilty
      plea to one count of kidnapping with intent to inflict bodily injury
      on, or to terrorize the victim or another, 18 Pa.C.S. section
      929.03, a felony of the first degree on information CP-15-CR-
      2372 of 2006.         The defendant was sentenced to the
      Pennsylvania Department of Corrections for a term of six to 12
      years of imprisonment, which was followed by a probation period
      of one year.

                   This conviction is an enumerated conviction under
      the Uniform Firearms Act of Title 18 section 6105 (b) and 6105
      (c). Due to this conviction the defendant is not entitled to
      possess, use, control, sell, transfer or manufacture or obtain a
      license to possess, use, control, sell, transfer or manufacture a
      firearm in the Commonwealth of Pennsylvania.

                  THE COURT:        So stipulated?

                  [DEFENSE COUNSEL]: So stipulated, your Honor.

                  THE COURT:        All right. It’s admitted.

N.T. (Trial), 10/12/15, at 2–3.

      The trial court noted the following:

      In order to obtain a conviction under 18 Pa.C.S. § 6105, the
      Commonwealth must prove beyond a reasonable doubt that the
      defendant possessed a firearm and that he was convicted of an
      enumerated offense that prohibits him from possessing, using,
      controlling, or transferring a firearm. The term “firearm” is
      defined in that section of the statute as any weapon that is
      “designed to or may readily be converted to expel any projectile


                                     - 14 -
J-S44028-17


      by the action of an explosive or the frame or receiver of any
      such weapon.” 18 Pa.C.S. § 6105(i).

            Here, it is beyond dispute that [Appellant] was disqualified
      from possessing a firearm because of his prior felony PWID and
      Kidnapping convictions. In fact, Defense counsel stipulated that
      [Appellant] was convicted of an enumerated offense under Title
      18 Section 6105(b) and 6105(c) of the Uniform Firearms Act.
      (See Ex. C-55, N.T., 11/12/15, at 2-3). The stipulation was
      entered into and read into evidence outside the presence of the
      jury to prevent the jury from learning of [Appellant’s] prior
      felony convictions.    This was a completely reasonable trial
      strategy to prevent the jury from potentially confusing the trial
      issues and to avoid any prejudice to [Appellant]. Consequently,
      it would have been improper to include the Person Not to
      Possess Firearm charge on the Verdict sheet.

            Since the parties stipulated that [Appellant] had a prior
      conviction enumerated in 18 Pa.C.S. § 6105 (b) and 6105 (c),
      the Commonwealth needed only to prove beyond a reasonable
      doubt that [Appellant] had an operable firearm in his possession
      or under his control. The jury was properly instructed that for
      the purposes of this offense the term “firearm” is defined as any
      weapon that is “designed to or may readily be converted to expel
      any projectile by the action of an explosive or the frame or
      receiver of any such weapon. (N.T., 11/12/15, at 145). There is
      no support in the record to evidence that the fully loaded []9
      millimeter did not meet the statutory definition of a firearm.

            The Verdict indicates that the jury believed that
      [Appellant] constructively possessed the firearm as indicated
      through a special interrogatory on the Verdict sheet. . . . Based
      on the jury’s finding that [Appellant] possessed the firearm and
      the aforementioned stipulation, the Court did not err in finding
      [Appellant] guilty of Person Not to Possess Firearm.

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 4.

      The trial court found this issue “both waived and lacking in merit.”

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 3. Our review of the

record indicates that at the conclusion of the trial and after the jury verdict,


                                     - 15 -
J-S44028-17


the trial court stated, “With respect to the charge of possession, persons not

to possess a firearm, based upon the stipulation and a finding of the jury I

find the defendant guilty . . . based upon his kidnapping conviction. That’s

part of the stipulation.”   N.T. (Trial), 10/12/15, at 165.   Appellant did not

object.   Thus, we agree with the trial court that this issue is waived.

Commonwealth v. Torres-Kuilan, 156 A.3d 1229 (Pa. Super. 2017)

(citing Commonwealth v. Spell, 28 A.3d 1274, 1280 (Pa. 2011)) (failure

to raise a timely objection waives issue), and Pa.R.A.P. 302(a) (issues not

raised in the lower court are waived and cannot be raised for the first time

on appeal).

      Appellant’s next two issues advance that there was insufficient

evidence presented at trial to support his convictions for Persons Not to

Possess Firearms, 18 Pa.C.S. § 6105, and RSP, 18 Pa.C.S. § 3925.            In

reviewing the sufficiency of the evidence, we must determine whether the

evidence admitted at trial and all reasonable inferences drawn therefrom,

viewed in the light most favorable to the Commonwealth as verdict winner,

were sufficient to prove every element of the offense beyond a reasonable

doubt.    Commonwealth v. Diamond, 83 A.3d 119 (Pa. 2013).              “[T]he

facts and circumstances established by the Commonwealth need not

preclude every possibility of innocence.” Commonwealth v. Colon-Plaza,

136 A.3d 521, 525–526 (Pa. Super. 2016) (quoting Commonwealth v.

Robertson-Dewar, 829 A.2d 1207, 1211 (Pa. Super. 2003)). It is within


                                     - 16 -
J-S44028-17


the province of the fact-finder to determine the weight to be accorded to

each witness’s testimony and to believe all, part, or none of the evidence.

Commonwealth v. Tejada, 107 A.3d 788, 792–793 (Pa. Super. 2015).

The Commonwealth may sustain its burden of proving every element of the

crime by means of wholly circumstantial evidence.       Commonwealth v.

Mucci, 143 A.3d 399, 409 (Pa. Super. 2016).        Moreover, as an appellate

court, we may not re-weigh the evidence and substitute our judgment for

that of the fact-finder.   Commonwealth v. Rogal, 120 A.3d 994 (Pa.

Super. 2015).

     In order to obtain a conviction under 18 Pa.C.S. § 6105, the

Commonwealth must prove beyond a reasonable doubt that the defendant

possessed a firearm and that he was convicted of an enumerated offense

that prohibits him from possessing, using, controlling, or transferring a

firearm.    As the trial court noted, because the parties stipulated that

Appellant had a prior conviction enumerated in 18 Pa.C.S. § 6105 (b) and

(c), “the Commonwealth needed only to prove beyond a reasonable doubt

that [Appellant] had an operable firearm in his possession or under his

control.”     Supplemental   Pa.R.A.P.   1925(a)   Opinion,   1/30/17,   at   4

(emphasis added).    Appellant maintains that his proximity to the firearm

does not establish his intent to exercise control and dominion over the

firearm. In leveling this argument, Appellant relies upon Commonwealth




                                   - 17 -
J-S44028-17


v. McBride, 760 WDA 2014, an unpublished memorandum decision of this

Court. For the following reasons, we reject this claim.

      First, unpublished decisions of this Court are non-precedential and

may not be relied upon or cited except in two instances not applicable here.

Superior Court Internal Operating Procedure § 65.37; 210 Pa. Code § 65.37.

Moreover, the factual pattern in McBride has no similarity to the instant

case. Second, the factors identified by Appellant in his attempt to assail the

sufficiency of the evidence reveal merely his disagreement concerning their

significance. He asserts that because he was not observed with the firearm

at the residence and was not in possession of the firearm during the search,

his conviction is based on conjecture.       Appellant’s Brief at 26–27.   We

disagree.

      Detective Miller testified that in conducting the search of the

residence, a 9 millimeter Ruger firearm was in plain view on the dining room

table. “The Ruger had a long, extended clip, . . . containing 24 rounds, and

the 25th round was in the chamber.”           N.T. (Trial), 11/10/15, at 61.

Appellant was in a bedroom on the main floor, the same floor as the dining

room, in bed.   Id. at 43–44, 46.    Because Appellant was not in physical

possession of the firearm in question, the Commonwealth was required to

establish that he had constructive possession of the gun. Commonwealth

v. Kirkland, 831 A.2d 607, 611 (Pa. Super. 2003).




                                    - 18 -
J-S44028-17


         Constructive possession is an inference arising from a set of facts that

possession of the contraband was more likely than not. Commonwealth v.

Parker, 847 A.2d 745, 750 (Pa. Super. 2004). Constructive possession can

be proven by circumstantial evidence and the “requisite knowledge and

intent     may   be   inferred   from   examination   of   the   totality   of   the

circumstances.”       Commonwealth v. Clark, 746 A.2d 1128, 1136 (Pa.

Super. 2000) (quoting Commonwealth v. Haskins, 677 A.2d 328, 330

(Pa. Super. 1996)). Moreover, we have held that circumstantial evidence is

reviewed by the same standard as direct evidence—that is, a decision by the

trial court will be affirmed as long as “the combination of the evidence links

the accused to the crime beyond a reasonable doubt.” Commonwealth v.

Johnson, 818 A.2d 514, 516 (Pa. Super. 2003) (citations omitted).

         We conclude that the trial court adequately addressed Appellant’s

sufficiency claim regarding his conviction of Persons Not to Possess Firearms,

and we rely on its analysis, as follows:

               Based on our review of the facts in the light most favorable
         to the Commonwealth as the verdict winner, we conclude that
         there was sufficient evidence to support the jury’s finding that
         [Appellant] constructively possessed the firearm. When viewed
         in their totality, the facts, circumstances, and reasonable
         inferences support the conclusions that [Appellant] had a
         possessory interest in 35 Foundry Street and that he exercised
         dominion and control over the contraband and firearm recovered
         therein.

               Defense counsel suggested throughout the trial that
         [Appellant] was unaware of any criminal activity or contraband
         at 35 Foundry Street and the [sic] he was only sleeping at the
         residence when police executed the search warrant. Defense

                                        - 19 -
J-S44028-17


     counsel further argued that [Appellant] lives with his mother at
     67 Foundry Street, Coatesville, Chester County, and decided to
     go to 35 Foundry Street to have sexual relations with a female
     friend. [Appellant’s] Pennsylvania identification card displays his
     address as 67 Foundry Street. Postal mail in [Appellant’s] name
     and also displaying an address of 67 Foundry Street was
     recovered from 35 Foundry Street. (See N.T., 11/10/15, at 51-
     54, 68-69).

           The []9 millimeter handgun was found on the dining room
     table, downstairs in the residence where [Appellant] was
     sleeping.    The firearm was located on the same table as
     [Appellant’s] mail. (N.T., 11/10/15, at 60-67). Officers also
     located a partially consumed birthday cake and two balloons in
     the kitchen area, presumably from [Appellant’s] birthday
     celebration two days prior.           (Id. at 118-120).        The
     Commonwealth presented other circumstantial evidence showing
     that 35 Foundry Street is one of [Appellant’s] residences.
     Specifically, the Commonwealth introduced two bills for that
     residence in [Appellant’s] name, i.e., a PECO Energy bill and
     American Heritage Water bill. The PECO bill, along with a small
     amount of marijuana, were recovered from a blue Pontiac
     parked in the drive way at 35 Foundry Street. Additionally, an
     invoice in [Appellant’s] name relating to a white 2003 Mercedes
     Benz, along with the Mercedes were found at 35 Foundry Street.
     The American Heritage Water Bill was recovered inside the white
     Mercedes. [Appellant’s] bank statements showed payments for
     each of the utility bills for the time periods dating back four or
     five months prior to [Appellant’s] arrest. (Id. at 69, 76-92).

            The record further reveals that the Commonwealth
     provided the jury with a previous photograph of [Appellant]
     wearing bright orange Nike Air Max sneakers. During the search
     of 35 Foundry Street, the officers found a pair of bright Orange
     Nike Air Max sneakers in the same room that [Appellant] was
     found sleeping.     The Nike Air Max sneakers were neatly
     positioned next to other men’s sneakers in a manner indicating
     that the owner of the sneakers lived in that bedroom. The jury
     also heard credible evidence that [Appellant] represented to
     police that he was the occupant of 35 Foundry Street on two
     prior occasions. (Id. at 91-94). Finally, Y-Chromosome DNA
     testing of both the ammunition and knotted bag of cocaine
     recovered in the residence resulted in a partial match for
     [Appellant]. (Id. at 100-102; N.T., 11/12/15, at 48-54). There

                                   - 20 -
J-S44028-17


     was no conflicting testimony on these facts. Therefore, this jury
     was free to give full weight to the Commonwealth’s testimony to
     infer that [Appellant] constructively possessed of [sic] the
     firearm.

           Apparently, the jury did not credit [Appellant’s] theory of
     the case. Again, it is up to the jury, as the finder of fact, to pass
     upon the credibility of witnesses and the weight accorded such
     testimony. [Commonwealth v.] DeJesus, 860 A.2d [102,] 107
     [(Pa. 2004)], [Commonwealth v.] Arms, 413 A.2d [684,] 686
     [(Pa. 1980)]. Accordingly, we find that the Commonwealth
     presented sufficient evidence for the jury to conclude beyond a
     reasonable doubt that [Appellant] constructively possessed the
     firearm.

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 7–8.

     Appellant also presents an issue challenging the sufficiency of the

evidence to support his conviction of RSP.      Appellant’s Brief at 42.     This

issue lacks merit. In support of our conclusion, we rely on the trial court’s

analysis in its supplemental Pa.R.A.P. 1925(a) opinion:

           In his final issue claimed on appeal, [Appellant] challenges
     the sufficiency of the evidence with respect to his RSP
     conviction.    In order to obtain a conviction for RSP, the
     Commonwealth must establish the following elements beyond a
     reasonable doubt: (1) the property was stolen, (2) the defendant
     was in possession of the property, and (3) the defendant knew
     or had reason to believe the property was stolen.[]
     Commonwealth v. Foreman, 797 A.2d 1005, 1011 (Pa. Super.
     2002). The Commonwealth may sustain its burden of proving
     every element of this crime beyond a reasonable doubt by
     means of wholly circumstantial evidence. Commonwealth v.
     Dellavecchia, 725 A.2d 186, 188 (Pa. Super. 1998).

            As evidenced by the Verdict, the Commonwealth presented
     sufficient evidence for the jury to find that [Appellant]
     constructively     possessed   the     stolen   firearm. . . . The
     uncontroverted evidence presented at trial established the
     firearm was stolen. During trial, the jury was presented with a
     stipulation that the firearm was stolen out of Philadelphia. (Ex.

                                    - 21 -
J-S44028-17


     C-54; N.T., 11/10/15, at 101; N.T., 11/12/15, at 61).
     Therefore, we conclude that the first two elements of
     [Appellant’s] RSP conviction are met.

           With regard to [Appellant’s] contention that the evidence
     was insufficient to establish that he knew the firearm was stolen
     or had reason to know that the firearm was probably stolen, we
     disagree. The Commonwealth satisfied this element with wholly
     circumstantial evidence. Therefore, [Appellant’s] conviction was
     properly sustained by inferences reasonably drawn from all the
     facts and circumstances, including [Appellant’s] conduct.

            The Commonwealth presented substantial consciousness of
     guilt evidence in support of [Appellant’s] RSP conviction. The
     Commonwealth presented the testimony of both Trooper [Adam]
     Dickinson and Detective Miller [from] which the jury could infer,
     which it did, that [Appellant] possessed the requisite knowledge
     to sustain the conviction. During the execution of the search
     warrant, [Appellant] failed to comply with the officer’s verbal
     commands and engaged in a physical struggle with police while
     being placed in custody. (See N.T., 11/10/15, at 43-45, 153-
     162). Taken together, [Appellant’s] conduct at the time of his
     arrest coupled with the constructive possession of the firearm is
     sufficient for the jury to properly conclude that [Appellant] at
     least had reason to believe the fully-loaded firearm was stolen.
     Further, a permissible inference of guilty knowledge may be
     drawn from the possession of controlled substance[s]. The jury
     could reasonably infer from the quantity of cocaine, heroin and
     other drug paraphernalia recovered at the residence that
     [Appellant’s] possession of a properly purchased firearm was
     inconsistent with his possession of the illegal drugs and
     paraphernalia and therefore circumstantially established the
     requisite knowledge to sustain the RSP conviction. The Court
     will not reweigh the evidence and substitute its judgment for
     that of the jury.     Accordingly, the Commonwealth provided
     sufficient evidence for the jury to reasonably conclude that each
     element of RSP was proven beyond a reasonable doubt.

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 13–14 (footnote

omitted).




                                  - 22 -
J-S44028-17


      Appellant’s penultimate and final issues will be addressed in tandem.

Appellant asserts that the Commonwealth intentionally misrepresented in its

opening statement and closing arguments “Forensic DNA Evidence” found on

the Ruger handgun.     Appellant’s Brief at 34.   He maintains that remarks

made in the opening statement were “done to mislead the jury into thinking

the forensic scientist was gone [sic] testify that [Appellant’s] DNA was on

the gun when they [sic] already known [sic] it was not.” Appellant’s Brief at

35. He also claims the prosecutor repeatedly misstated “the DNA findings in

closing argument to the jury further misrepresenting the evidence . . . .”

Id. at 37. Relatedly, Appellant contends that his motion for a mistrial should

have been granted or “an instruction should at least have been given to cure

the prejudice . . . by the remarks made by Det[ective] Miller[] and the

prosecutor of [Appellant’s] DNA being on the firearm.” Id. at 39. The trial

court found this issue waived.    Supplemental Pa.R.A.P. 1925(a) Opinion,

1/30/17, at 11, 12.

      Our standard of review for a claim of prosecutorial misconduct is

limited to whether the trial court abused its discretion. “In considering this

claim, our attention is focused on whether the defendant was deprived of a

fair trial, not a perfect one.” Commonwealth v. Proctor, 156 A.3d 261,

271 (Pa. Super. 2017), petition for allowance of appeal filed, 176 WAL 2017

(Pa. filed May 9, 2017).

      A prosecutor’s arguments to the jury are generally not a basis
      for the granting of a new trial unless the unavoidable effect of

                                    - 23 -
J-S44028-17


     such comments would be to prejudice the jury, forming in their
     minds fixed bias and hostility towards the accused which would
     prevent them from properly weighing the evidence and
     rendering a true verdict.

     A prosecutor must have reasonable latitude in fairly presenting a
     case to the jury and must be free to present [his] arguments
     with logical force and vigor. The prosecutor is also permitted to
     respond to defense arguments. Finally, in order to evaluate
     whether the comments were improper, we do not look at the
     comments in a vacuum; rather we must look at them in the
     context in which they were made.

Commonwealth v. Solomon, 25 A.3d 380, 383 (Pa. Super. 2011).

     We have reviewed the complete opening statement and closing

arguments and the notes of testimony at trial.      Appellant’s Brief at 35.

Appellant wholly failed to object to any remark during or after the

prosecutor’s opening statement and closing arguments, and he did not

object to the statement by Detective Miller at trial about which Appellant

now complains.    N.T., 11/10/15, at 22–39, 149; N.T., 11/12/15, at 101–

124. Therefore, we agree with the trial court that this assertion of error is

waived.   Commonwealth v. May, 31 A.3d 668, 673 (Pa. 2011) (citing

Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal”)); see also Pa.R.E. 103(a)

(party may claim error in admission of evidence only when party makes a

timely objection); Commonwealth v. Heckathorn, 241 A.2d 97, 102 (Pa.

1968) (failure to object to purported hearsay testimony resulted in waiver).

     Even if not waived, the issue lacks merit, as explained by the trial

court:

                                   - 24 -
J-S44028-17


            Here any perceived error is harmless in light of the
      overwhelming inculpatory evidence presented at trial and
      defense    counsel’s   thorough    cross-examination    of   the
      Commonwealth’s DNA expert concerning this evidence. In fact,
      during cross examination, the DNA expert acknowledged that
      she was unable to conclusively match [Appellant’s] DNA profile
      with the DNA found on the firearm and magazine. (See N.T.,
      11/12/15, at 48-49, 58). Therefore, any misstatement by the
      prosecutor concerning this evidence was clearly pointed out to
      the jury by defense counsel during trial. Moreover, the jury was
      instructed during the trial that the opening statements and
      closing arguments were not evidence. (N.T., 11/10/15, at 20-
      22; N.T., 11/12/15, at 82).

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 12.

      Appellant’s final issue, that the trial court failed to grant a mistrial or

give a cautionary instruction, also is waived. The trial court explained:

             Perplexingly, [Appellant] states that the [c]ourt committed
      judicial misconduct by failing to grant a curative instruction or a
      mistrial when the prosecutor presented false evidence
      concerning the forensic evidence found on the gun.
      Notwithstanding that [Appellant] fails to set forth what DNA
      evidence was false, [Appellant’s] claim fails for a more
      fundamental reason. Assuming that [Appellant] is relying on the
      same DNA evidence set forth in his fifth issue, then this claim is
      waived. A review of the record reveals that [Appellant] did not
      object to this evidence at trial. Further, the trial record is devoid
      of any evidence that [Appellant] requested a curative instruction
      or mistrial based on this evidence. The Court will not sua
      sponte issue a curative instruction when there is no basis to do
      so. Accordingly, [Appellant’s] claim must fail.

            We are unable to adequately address the remainder of
      issue six, as [Appellant’s] Statement is vague.           After
      independently reviewing the allegations contained in the
      Statement, it is unclear which evidence [Appellant] takes issue
      with, whether the evidence was adequately challenged by
      defense counsel, or how the issue was preserved at trial for
      appellate review.

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 13 (emphasis added).

                                     - 25 -
J-S44028-17


     Similarly,   on    appeal,      Appellant    has   failed    to    identify   the

misrepresented    and   misleading     evidence    about   which       he   complains.

Appellant’s Brief at 40. He references “remarks made by Det[ective] Miller[]

and the prosecutor” but never identifies the remarks or where in the record

they can be found.      Id. at 39.    “[P]ro se litigants must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court. This Court

will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super.

2017) (citations omitted).    Appellant’s argument is vague and conclusory,

and his claim is undeveloped, thereby depriving both the trial court and this

Court of the details necessary to evaluate the issue.            Commonwealth v.

Wise, ___ A.3d ___, 2017 PA Super 295 (Pa. Super. Filed September 15,

2017) (citing Commonwealth v. Woodard, 129 A.3d 480, 509 (Pa. 2015))

(quoting Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2013), which

stated that “where an appellate brief fails to . . . develop an issue in any

other meaningful fashion capable of review, that claim is waived.”).

     We find substantial waiver of Appellant’s issues and no merit to the

claims properly preserved.     Accordingly, we are compelled to affirm the

judgment of sentence.

     Judgment of sentence affirmed.




                                       - 26 -
J-S44028-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 9/29/2017




                          - 27 -